DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Response to Final Office Action mailed 21 October 2021, filed 20 February 2022, with respect to the rejection(s) of claim(s) 1 and 3-19 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu (US 2004/0117819 A1) in view of Newton et al. (US 2011/0293240 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu (US 2004/0117819 A1) in view of Newton et al. (US 2011/0293240 A1).

Regarding Claims 1, 8, and 22, Yu discloses a method of processing video, said method comprising: receiving, from a video source, a first stream comprising video images decoded at said video source; concurrently receiving a second stream comprising overlay images formed at said video source, said overlay images to be overlayed on the video images from the first stream; selectively processing said received video images at said display device by performing at least one of: de-noising, scaling, and inverse telecine, de- interlacing, de-blocking, and color space conversion to the received video images prior to compositing the overlay images with the video images; and compositing said overlay images with said video images, as processed to form output images for display at said display such that an overlay image from the second stream is overlayed on a video image from the first stream.
Yu may not explicitly disclose processing in a display device, receiving, by the display device, selectively processing by the display device; and compositing by the display device (emphasis added).
However, Newton discloses a method of processing video in a display device, said method comprising: receiving, by the display device from a video source, a first stream comprising video images decoded at said video source [Newton: ¶ [0012]: It is an object of the invention to provide a method of compositing an information stream comprising video information and overlay information such that the rendering of views is improved. The object of the invention is reached by a method according to claim 1. In the method according to the invention, wherein the video information comprising at least a 2D video stream and 3D video information for enabling rendering of the video information in 3D, the overlay information comprising at least a 2D overlay stream and 3D overlay information for enabling rendering of the overlay information in 3D, the method comprising receiving or reading from a storage medium a compressed stream comprising compressed video information and compressed overlay information; decompressing the video information and the overlay information; transmitting over the video interface a sequence of frames, the sequence of frames comprising units, each unit corresponding to decompressed video information and decompressed overlay information intended to be composited and displayed as a 3D image; receiving over the video interface the sequence of frames and extracting the 3D video information and the 3D overlay information from the units; compositing the units into 3D frames and displaying the 3D frames. The method according to the invention breaks apart the present approach where decoding and compositing is done by the player device and the rendering by the display device. This is based on the insight that to overcome the problem of missing information while rendering one of the viewpoints, all visual information from the video layer and all visual information from the graphics layers should be available at the place where the rendering is done. ]; concurrently receiving, by the display device, a second stream comprising overlay images formed at said video source [Newton: ¶ [0012]: the method comprising receiving or reading from a storage medium a compressed stream comprising compressed video information and compressed overlay information; decompressing the video information and the overlay information; transmitting over the video interface a sequence of frames, the sequence of frames comprising units, each unit corresponding to decompressed video information and decompressed overlay information intended to be composited and displayed as a 3D image], said overlay images to be overlayed on the video images from the first stream [Newton: ¶ [0012]: extracting the 3D video information and the 3D overlay information from the units]; selectively processing, by the display device, said received video images at said display device by performing at least one of: de-noising, scaling [Newton: ¶ [0117]: In a further an embodiment of the invention, the overlay information a pixel size of the overlay information for at least one graphic plane differs from a pixel size of the 2D video information. This is based on the insight that some planes can be scaled down without a significant loss of information, hence the burden on the interface reduced without a significant reduction in quality. In a more detailed embodiment, a pixel size of the 2D overlay information differs from a pixel size of the 3D overlay information (such as depth or transparency). This also reduces the burden on the interface without a significant reduction in quality], and inverse telecine, de-interlacing, de- blocking, and color space conversion to the received video images prior to compositing the overlay images with the video images [Newton: ¶ [0012]: receiving over the video interface the sequence of frames and extracting the 3D video information and the 3D overlay information from the units; and ¶ [0013]: the format and layout of the sub-pixels differs per display type also the alignment between the lenticular lenses and the sub-pixels of the panel differs somewhat for every display. Therefore it is advantageous that the rendering is done in the multiview display instead of in the player as the accuracy of alignment of the sub-pixels in the rendered views with the lenticular lenses would be far less accurate than what can be achieved in the display itself. Additionally, if the rendering is done in the display it allows the display to adjust the rendering to the viewing conditions, amount of depth preference of the user, size of the display (important, the amount of depth perceived by the end user depends on display size), distance of the viewer to the display]; and compositing, by the display device, said overlay images with said video images, as processed at said display device, to form output images for display at said display device [Newton: ¶ [0012]: compositing the units into 3D frames and displaying the 3D frames] such that an overlay image from the second stream is overlayed on a video image from the first stream [Newton: ¶ [0012]: extracting the 3D video information and the 3D overlay information from the units].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the processing at the display device of Newton with the overlay processing of Yu in order to use the best process for each different display, improving functionality (see, Newton: ¶ [0013]).

Regarding Claims 3 and 13, Yu in view of Newton discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yu in view of Newton discloses further comprising: concurrently receiving a plurality of additional streams comprising additional overlay images decoded at said video source [Yu: ¶ [0025]: The input signals are from TV set, TV tuner, or from the output terminals of the Video Tape Recorder/Player and the Digital Video Disk Recorder/Player], wherein said compositing further comprises blending said additional overlay images with said video images, as processed at said device to form said images for display [Yu: ¶ [0026]: A Video and Graphic Processing Unit which is functioning as video format conversion, image scaling, graphic processing, video and graphics overlay or blending, caption processing, video synchronizer, etc.].

Regarding Claims 4, 9, and 14, Yu in view of Newton discloses all the limitations of Claims 1, 8, and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yu in view of Newton discloses wherein said first stream is received over a first video link and said second stream is received over a second video link [Yu: FIG. 7].

Regarding Claims 5, 10, and 15, Yu in view of Newton disclose(s) all the limitations of Claims 1, 8, and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Yu in view of Newton discloses wherein said first stream comprises pixels of said video images [Newton: FIG. 13: 1920x1080]; and said second stream comprises pixels of said overlay images and transparencies associated with each of said pixels of said overlay images [Newton: ¶ [0014]: In an embodiment of the invention, the 3D video information comprises depth, occlusion and transparency information with respect to 2D video frames, and the 3D overlay information comprises depth, occlusion and transparency information with respect to 2D overlay frames].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Yu with the video processing including transparency of Newton in order to provide more information for the process to create a better quality image.

Regarding Claims 6 and 16, Yu in view of Newton discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yu in view of Newton discloses said video images and said overlay images are received at the same rate [Newton: FIG. 13: 24 Hz].

Regarding Claims 7 and 17, Yu in view of Newton discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yu in view of Newton discloses wherein said first and second source are multiplexed at said video source [Newton: FIG. 1: 14].

Regarding Claim 11, Yu in view of Newton discloses all the limitations of Claim 8 and is analyzed as previously discussed with respect to that claim.
Furthermore, Yu in view of Newton discloses further comprising: forming a plurality of additional overlay images from a plurality of additional input bitstreams comprising additional overlay data [Newton: FIG. 11] and concurrently transmitting a plurality of supplementary streams comprising said additional overlay images, for compositing with said video images at said display device [Newton: FIG. 14].

Regarding Claims 18 and 19, Yu in view of Newton disclose(s) all the limitations of Claims 1 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Yu in view of Newton discloses selectively performing image processing comprises performing image processing on said received decoded video images, without having composited said overlay images with said received video images, to form enhanced video images [Newton: ¶ [0017]]; and compositing comprises compositing pixels from each of said composited overlay images with respective pixels from each of said enhanced video images to form output images for display at said display device [Newton: FIG. 5; ¶ [0012]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482